Citation Nr: 0520260	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a generalized skin 
rash.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant served in the Army National Guard, to include 
active duty for training (ACDUTRA) from March 4, 1981 until 
June 5, 1981.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Winston-Salem Regional Office (RO) 
that denied service connection for scabies, claimed as a 
rash.

The appellant was afforded personal hearings at the RO in 
September 2002, and before the undersigned Veterans Law Judge 
by videoconference in March 2004.  The transcripts are of 
record.


FINDING OF FACT

The appellant's current skin disorder, diagnosed as 
eczematous dermatitis, is of service origin.


CONCLUSION OF LAW

Eczematous dermatitis was incurred in service. 38 U.S.C.A. §§ 
101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  The veteran was provided a 
copy of the rating decision noted above, an October 2002 
statement of the case and supplemental statements of the case 
dated in April 2005 and May 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in June 2001, March 2002, 
and August 2004, the RO specifically informed the appellant 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board finds that VA has satisfied both its duty to notify 
and assist the appellant in this case and adjudication of 
this appeal at this juncture poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background.

The appellant's service medical records show that in March 
1981 the appellant was seen at the dispensary with complaints 
of a rash on his right leg for three days.  He was examined 
by Specialist 4, whose medical qualifications were not 
listed.  On physical examination the appellant was noted to 
have a red, spotty rash with complaints of itching on both 
legs and feet.  Scabies was diagnosed.  The appellant was 
prescribed Kwell lotion. 

In a statement dated in June 2001, the appellant's spouse 
stated that when she met the veteran he had a rash on his 
back and now it's on his arms and legs and in his head.  She 
stated that this rash, which she described as red and white 
spots, has gotten worse in the last two years.

A private treatment record on file includes an entry dated in 
March 1994 recording a finding of tinea versicolor.  This 
same record contains an entry dated in May 1999 noting that 
the veteran had a bad itch in his scalp.  Dr. J.D.K. further 
evaluated the appellant that same month for his scalp itch, 
which he reported had persisted for several weeks to a month. 
On physical examination, Dr. K. noted that he could not see 
any nits or any lice.  He also noted no rash.  Seborrhea was 
diagnosed and the veteran was prescribed Nizoral shampoo.

State medical records show that between January 1995 and June 
1995 the appellant for skin related complaints related to a 
diagnosis of acne.

At a hearing before a hearing officer at the RO in September 
2002 the appellant described problems with a skin rash in 
service that was treated with Kwell lotion.  He testified 
that since service he has continued to have problems 
referable to a skin condition.  He said that he breaks out in 
a rash in a red rash that comes and goes, which he treats 
with over the counter medications.

Testimony elicited from the appellant at his hearing in March 
2004 before the undersigned Veterans Law Judge included a 
description of his symptoms and his report that he saw a 
physician in 1981 about his skin rash.  He said that that 
this physician told him that he "didn't really know what it 
was."  He said that recently a private physician had 
expressed a belief that his skin condition might be "coming 
from nerves."    

Private treatment records compiled during 2001 show 
evaluation and treatment provided to the appellant for 
complaints of itching.  Examination of the skin in July 2001 
was negative.  Diffuse itch probably secondary to anxiety was 
diagnosed.   When seen on follow-up evaluation several weeks 
later it was noted that the appellant still itched and had 
red splotches that appeared several days earlier.  
Examination disclosed findings of urticaria on the right 
forearm.  Prednisone was prescribed.  

When seen in August 2001, the appellant reported a history of 
a recurring rash over his entire body since he was in service 
years ago.  He reported that it was very pruritic and that he 
had been seen by a physician twice before but that the rash 
had not been diagnosed.  Examination should excoriated 
lesions.  Eczema was diagnosed.

A private treatment record dated in June 2004 shows that an 
evaluation of the appellant that month disclosed cysts and 
papules on the appellant's back.  Acne was diagnosed

In September 2004, VA dermatologists examined the veteran.  
The VA examiner noted that the veteran reported that he was 
treated for scabies in service.  He said that he was treated 
with Qwell with some improvement but not complete resolution.  
He said that over the past twenty years, he has continued to 
have extremely pruritic skin with red bumps that develop and 
uses hydrocortisone cream with some relief.  It was also 
noted that the appellant does have acne, for which he has 
been treated with many medications over the years, including 
tetracycline.  

On physical examination the appellant's back, chest, abdomen, 
arms, and legs were significant for diffuse erythematous 
papules and/or erythema.  Dermatitis and acne vulgaris were 
diagnosed.  The examiner noted that the appellant did not 
have current evidence of scabies.  

In an October 2004 addendum to this examination, a 
supervising VA dermatologist noted that he had also seen and 
evaluated the appellant and further had reviewed his claims 
file.  He said that the appellant presently demonstrate 
dermatographism (associated with sensitive skin) along with 
eczematous dermatitis on the arms and legs.  He added that 
this is a chronic condition with periods of flare/improvement 
and that it appears that the appellant did seek treatment for 
similar symptoms in 1981.  He lastly stated that he could not 
comment on whether the veteran indeed had scabies in 1981 or 
whether this was a mis-diagnosis.

In January 2005, the appellant was seen at the VA dermatology 
clinic for follow-up evaluation and treatment of his acne and 
eczema.  A cutaneous examination of the appellant's skin was 
performed and remarkable for patches of erythema with small 
pustules and scaling over the back, trunk, and arms.  Atopic 
dermatitis/eczema was diagnosed.

In a report dated in February 2005, a VA physician who had 
examined the appellant in September 2004 noted that he had 
been requested to provide further information with respect to 
the appellant's skin condition and it's relationship to 
service.  He stated that the appellant currently has 
eczematous dermatitis and acne.  

He noted that in service the appellant was seen in March 1981 
for complaints of a skin rash and was diagnosed, as suffering 
from scabies, but that there was no report of scraping of the 
skin to confirm scabies mite.  

He said that there were several interpretations of this: 1) 
he had scabies that was treated or 2) he had dermatitis that 
was mis-diagnosed as scabies.  He stated that he could not 
resolve this issue without resort to mere speculation.

A March 2005 dermatology clinic follow-up evaluation of the 
appellant found that the appellant on skin examination had 
multiple scattered inflammatory papules on his back, faint 
macular hyperpigmentation on his forearms, and erythematous 
atrophic patch on the central upper back.  Atopic 
dermatitis/eczema with associated skin atrophy and cystic 
acne were diagnosed. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty. 38 U.S.C.A. § 
101(24).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
In this regard the service medical records show that the 
appellant was treated for a red, spotty rash with complaints 
of itching on both legs and feet.  The diagnosis was scabies.  
However, a VA dermatologist in 2004 indicated that the 
inservice symptoms were similar to the symptoms associated 
with is current skin disorder diagnosed as eczematous 
dermatitis, a chronic skin disorder.  The appellant and his 
spouse have indicated, in effect, that the inservice symptoms 
have continued to the present.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Additionally, the VA dermatologist 
raised the issue as to whether the veteran was misdiagnosed 
in service as a scraping to confirm the presence of scabies 
was not accomplished.  In this regard, the Board notes that 
the inservice diagnosis of scabies was made by a Specialist 
4, and enlisted person.  

Based on the above, the Board finds that the evidence is 
equipoise and, as such, the benefit of the doubt is in the 
appellant's favor.38 C.F.R. § 3.102.  Accordingly, service 
connection for eczematous dermatitis is warranted.  


ORDER

Service connection for eczematous dermatitis is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


